795 So. 2d 975 (2001)
Terrius WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-3542.
District Court of Appeal of Florida, First District.
May 24, 2001.
*976 Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the denial of his postconviction motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. The trial court correctly found that it lacked jurisdiction to consider the appellant's postconviction motion because an appeal from two earlier postconviction motions challenging the appellant's sentence was still pending. See Noto v. State, 747 So. 2d 484 (Fla. 1st DCA 2000); Ruth v. State, 635 So. 2d 1061 (Fla. 2d DCA 1994). However, the trial court should have dismissed the motion rather than denying it and addressing the merits. See Daniels v. State, 712 So. 2d 765 (Fla. 1998); Burch v. State, 721 So. 2d 1198 (Fla. 1st DCA 1998). Accordingly, the trial court's order is vacated and the cause remanded to the trial court to dismiss the rule 3.800 motion. Our disposition is without prejudice to the appellant refiling his motion with the trial court if he has not already done so.
BOOTH, KAHN and PADOVANO, JJ., CONCUR.